MURRAY, Justice.
Harry Kaufmann, appellee herein, instituted this suit in the 111th district court of Webb county, seeking to recover from the Laredo Plantation, Inc., appellant, the balance of his salary alleged to be due him, amounting to $2,883. Appellant defended ag'ainst this claim upon the ground that appellee had abandoned his position and returned to his home in St. Louis. The evidence was conflicting upon this issue.
The trial judge, after hearing the evidence, made, among others, the following findings of fact:
“That early in February, 1931, plaintiff was taken ill with influenza and defendant, acting through its duly authorized agent, John Baldwin, by telephone and letter, invited plaintiff to return to his home in St. Louis for treatment, stating to plaintiff that in a few days he would feel better and be ready to and could return to his duties in Laredo; that plaintiff accepted said invitation and in reliance thereon on the 14th day of February, 1931, took the train to St. Louis and in ten days recovered his health and reported to defendant that he was ready to return to work and expressed his intention of leaving for Laredo to reach there on March 1,1931.
“That defendant thereupon, without cause, wrongfully discharged plaintiff from its employ.
“That plaintiff did not abandon his contract and employment voluntarily and he was ready, able and willing and offered to perform his duties under his contract of employment up to the end of the term.”
There is ample evidence in the record to support these findings- of fact. The trial judge heard the witnesses testify, viewed all the circumstances connected with the trial. There is evidence in the record to support his findings and they will not be disturbed by this court.
The judgment is affirmed.